         Case 1:93-cr-00180-LAK Document 906 Filed 11/01/18 Page 1 of 2
          Case 1:93-cr-00180-LAK Document 904 Filed 10/25/18 Page 1 of 1
                                           U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District ofNe,.
                                                     The Silvio J Mollo Building
                                                     One Samt Andrew's Plaza
                                                     New York, New York 10007



                                                     October 25, 2018

ByECF

Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
                                                                            MEMO ENDORSED
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

       Re:    Mohammad Salameh v. United States, 16 Civ. 05184 (LAK), 93 Cr. 180 (LAK)
              Eyad Ismoil v. United States, 16 Civ. 5658 (LAK), 93 Cr. 180 (LAK)
              Nida/ Ayyad v. United States, 16 Civ. 4346 (LAK), 93 Cr. 180 (LAK)
              Ahmad Mohammad Ajaj v. United States, 16 Civ. 5031 (LAK), 93 Cr. 180 (LAK)

Dear Judge Kaplan:

         The petitioners in the above-captioned matters, Mohammed Salameh, Eyad Ismoil, Nidal
Ayyad, and Ahmad Mohammad Ajaj, each filed motions under 28 U.S.C. § 2255 to vacate, set
aside, or correct their convictions. On or about August 23, 2018 and September 13, 2018, the Court
entered orders granting the Government's requests to stay proceedings in connection with these
motions pending the Second Circuit's decision in United States v. Barrett, 14-2641-cr.

        The Government respectfully writes to inform this Court that the Second Circuit issued an
opinion in United States v Barrett, - F.3d - , 2018 WL 4288566 (2d Cir. Sep. 10, 2018), which
addresses arguments raised by the petitioners. The Government requests that the Court set a
briefing schedule in light of this decision.


                                                    Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                             By:           Isl
                                                     Elinor Tarlow I Daniel Wolf
                                                     Julianna Murray I Ryan Finkel
                                                     Assistant United States Attorneys
                                                     Tel: 212-637-1036 I 2337 I 231416612
           Case 1:93-cr-00180-LAK Document 906 Filed 11/01/18 Page 2 of 2



Memorandum Endorsement           Salameh v.    United   States,   16-cv-5184 (LAK)   [93-cr-180   (LAK)]
                                   Ismoil v.   United   States,   16-cv-5658 (LAK)   [93-cr-180   (LAK)]
                                   Ayyad v.    United   States,   16-cv-4346 (LAK)   [93-cr-180   (LAK)l
                                     Ajaj v.   United   States,   16-cv-5031 (LAK)   [93-cr-180   (LAK)]

               The application is denied. The actions are stayed pending the resolution and issuance
of a mandate in United States v. Barrett, 14-2641-cr.

               SO ORDERED.

Dated:         November 1, 2018

                                                                LewisA.Kaplan
                                                            United States District Judge
